Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
2.	The terminal disclaimer filed on 4/22/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 11,140,668 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
3.	Claims 1-20 are allowed.

4.	The following is an examiner’s statement of reasons for allowance:  

Applicant’s invention is drawn to methods, systems, and devices for facilitating multiple channels on one or more layers in a next generation wireless network, and generally to improve performance of 5G MIMO systems.

 Applicant’s independent claim 1 recites, inter alia, a transmitter device transmitting the first downlink control information via a first downlink control channel to the user equipment device and the second downlink control information via a second downlink control channel to the user equipment device with a structure as defined in the specification (pages 12 – 21) including: “in response to determining that a first subgroup of the first group of layers that comprises the layer achieves a higher data rate between the transmitter device and the user equipment for the first group of layers than a second subgroup of the first group of layers that does not comprise the layer, selecting the first subgroup for use in the second data channel, and in response to determining that the second subgroup achieves the higher data rate between the transmitter device and the user equipment for the first group of layers than the first subgroup, selecting the second subgroup for use in the second data channel”. Also, the examiner submits that the above limitation is not taken alone but is viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.

Applicant’s independent claim 1 comprises a particular combination of elements, which are neither taught nor suggested by the prior art cited by the examiner.  Prior art does not anticipate nor render obvious the claimed invention as specifically presented in the independent claims. Independent claims 8 and 15 are interpreted and allowed for the same reason as set forth above in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	 Sun et al. (US 2017/0013599 A1) teaches downlink control information (DCI) enhancements for non-orthogonal multiple access.
	Hong et al. (US 2016/0337901 A1) teaches an apparatus and method for transmitting and receiving a mobile broadcast signal.
Islam et al. (US 2018/0063749 A1) teaches the co-existence of low latency and latency tolerant downlink communication.

6.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.K.F/Examiner, Art Unit 2413                                                                                                                                                                                                        
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413